Citation Nr: 1002132	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  08-10 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a lumbar spine 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel







INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active military service from August 1943 to 
February 1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.


FINDING OF FACT

A chronic lumbar spine disorder was not manifested in active 
service and any current lumbar spine disorder is not 
otherwise etiologically related to such service.


CONCLUSION OF LAW

A lumbar spine disorder was not incurred in or aggravated by 
active duty service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2009).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the Veteran received notification prior 
to the initial unfavorable agency decision in July 2007.  The 
RO's March 2007 notice letter advised the Veteran what 
information and evidence was needed to substantiate the claim 
decided herein and what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the Veteran.  He was specifically told that it 
was his responsibility to support the claim with appropriate 
evidence.  The March 2007 notice letter also included notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006).  Finally the letter advised him what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies. The duty to notify the Veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103. 

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2009).

Service treatment records are associated with claims file.  
All post-service treatment records identified by the Veteran 
have also been obtained.  The Board notes the record 
indicates the Veteran has received private treatment related 
to the issue on appeal, records of which are not associated 
with the claims file.  However, the Board observes that, in 
its March 2007 VCAA notice letter, VA requested the Veteran 
provide records of treatment since military service and 
provided him VA Form 21-4162, Authorization and Consent to 
Release Information.  However, the Veteran has not provided 
VA the appropriate release to obtain these records.  
Therefore, VA's duty to further assist the Veteran in 
locating additional records has been satisfied.  See 38 
U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) 
(2008); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).  

The Board notes the Veteran was provided a VA examination in 
conjunction with his claim in December 2008.  While the 
examiner was unable to offer an opinion without resorting to 
speculation, the Board observes the examination was adequate 
in that the VA examiner reviewed the entire claims file and 
physically examined the Veteran.  In addition, the examiner 
provided an adequate rationale as to why an opinion could not 
be rendered.  As such, a remand is not necessary for a new VA 
examination.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008); see also Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2009).

The Veteran maintains that he currently suffers from a lumbar 
spine disorder as a direct result of his active service.  
Specifically, he asserts that his currently diagnosed 
degenerative disc disease is related to an in-service 
incident in which he tripped on the leg of a bunk and fell 
forward.

While the evidence reveals that the Veteran currently suffers 
from a lumbar spine disorder, diagnosed as multilevel 
degenerative changes with mild neuroforamina stenosis, the 
competent, probative evidence of record does not 
etiologically link the Veteran's current disability to his 
service or any incident therein.  Service treatment records 
are silent as to any diagnosis of, or treatment for, a lumbar 
spine disability during active service.  A February 1946 
Report of Physical Examination, completed upon the Veteran's 
separation from active service, indicates a normal spine 
clinical evaluation and notes no defects.  As such, the Board 
finds the Veteran did not suffer a chronic lumbar spine 
disability during active service.

In addition, there is no continuity of symptomatology in the 
instant case.  In this regard, the Board observes the Veteran 
was first diagnosed with a chronic back disability in 
November 2007, a period of over sixty years since his 
separation from service.  The Board may, and will, consider 
in its assessment of a service connection the passage of a 
lengthy period of time wherein the Veteran has not complained 
of the malady at issue.  See Maxson v. West, 12 Vet. App. 
453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 
284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).  

In sum, the Board finds that there is no evidence of a 
chronic lumbar spine disorder shown within service. The 
evidence of record also does not support the Veteran's 
contention that he has suffered a continuity of 
symptomatology since separation from active service. The 
threshold question therefore is whether there is sufficient 
medical evidence to establish an etiological link between the 
Veteran's current lumbar spine disorder and his active 
service. 

In support of his claim, the Veteran submitted a July 2008 
statement from T.J., a private physical therapist.  In his 
statement, T.J. notes the Veteran complains of low back pain 
that he relates to an in-service injury in December 1945.  
After reviewing the Veteran's November 2007 MRI report, T.J. 
opined that the Veteran's back pain "could be a result of 
his 1945 injury."  In support of this opinion, T.J. notes 
endplates damage at L4, L5 and S1 could be a result of injury 
since destruction is not seen at other levels.

The Veteran was afforded a VA examination in December 2008, 
during which the examiner noted the Veteran's reported 
history of an in-service back injury.  After reviewing the 
Veteran's service treatment records and claims folder, and 
examining the Veteran, the VA examiner stated that it would 
be speculative to relate the Veteran's current low back 
disorder to his active service.  In this regard, the VA 
examiner noted the Veteran did not seek medical care for his 
back until November 2007, and also noted the November 2007 
MRI findings were consistent with the normal aging process 
for an 83 year-old male.  

In deciding whether the Veteran's lumbar spine disorder is 
etiologically related to his active service, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  Evans 
v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is 
particularly onerous where medical opinions diverge.  At the 
same time, the Board is mindful that it cannot make its own 
independent medical determinations and that there must be 
plausible reasons for favoring one medical opinion over 
another.  Id; see also Colvin v. Derwinski, 1 Vet. App 171 
(1991).

In the instant case, the Board finds the July 2008 statement 
by T.J. is not probative enough to warrant entitlement to 
service connection.  With regard to medical evidence, an 
assessment or opinion by a health care provider is never 
conclusive and is not entitled to absolute deference.  
Further, a bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
Also, a medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty.  Bloom v. West, 12 
Vet. App. 185, 187 (1999).  The Board observes T.J.'s opinion 
was rendered without a review of the claims file.  While this 
is not fatal, the Board observes T.J. failed to address the 
lack of in-service treatment or diagnosis of a lumbar spine 
injury as well as the length of time between the Veteran's 
separation from active service and his first diagnosis of a 
lumbar spine disorder over sixty years later.  See Miller v. 
West, 11 Vet. App. 345, 348 (1998) (medical opinions must be 
supported by clinical findings in the record; bare 
conclusions, even those made by medical professionals, which 
are not accompanied by a factual predicate in the record, are 
not probative medical opinions).

In comparison, while the December 2008 VA examiner did not 
offer an etiological opinion, he did include a rationale for 
his findings, namely citing the lack of any treatment for or 
diagnosis of a lumbar spine disorder in service along with 
the length of time following service before he sought 
treatment for a back condition.  Furthermore, the VA examiner 
noted that the 2007 MRI findings were consistent with the 
normal aging process.  As such, while an etiological opinion 
was not rendered, the Board finds the December 2008 VA 
examination report constitutes negative evidence which weighs 
against the Veteran's claim.

The Board acknowledges that the Veteran himself has claimed 
his currently diagnosed lumbar spine disorder arises from 
active service.  Furthermore, the Board acknowledges the 
Veteran's assertion, supported by a buddy statement, that he 
injured his back in service.  However, the Board notes that 
as a layman, the Veteran has no competence to give a medical 
opinion on the diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, 
while the Veteran and his friend are competent to testify 
that the Veteran hurt his back, they are not competent to 
render a diagnosis that a chronic lumbar spine disorder 
resulted.  Consequently, lay assertions of medical diagnosis 
or etiology cannot constitute evidence upon which to grant 
the claim for service connection. Lathan v. Brown, 7 Vet. 
App. 359, 365 (1995).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
a lumbar spine disorder, and the benefit of the doubt rule 
does not apply.  See 38 U.S.C.A. § 5107 (West 2002).


ORDER

Service connection for a lumbar spine disorder is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


